DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 26 September 2022.  As directed by the amendment: claims 1, 3, 5-13, 15, 16, 18-20 have been amended, claims 2 & 17 have been cancelled, and no claims have been added.  Thus, claims 1, 3-16 & 18-20 are presently pending in this application. Claims 3-5, 7, 9, 16 & 19 remain withdrawn as directed to a non-elected species.  
Claim Objections
Claims 1, 6, 8, 10-15, 18 & 20 are objected to because of the following informalities:
Claim 1 recites “a center line C” in line 9, but later recites “the centerline C of the duct channel” in lines 10-11 which raises two issues. 
First, both instances should either read “center line” or “centerline” for consistency (note: “centerline” is used in later claims).
Second, the first instance (i.e., in line 9) should also recite that the centerline C is “of the duct channel” to avoid potential confusion as to whether the “center line C” and the “centerline C of the duct channel” are the same or different. 
Claims 6, 8, 10-15, 18 & 20 are objected to due to dependency on claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 as currently presented appears to have an inadvertent omission or otherwise an unmarked deletion which causes the scope of the claim to take on an unreasonable degree of uncertainty. 
In particular, claim 10 currently reads: 
“The fluid duct according to claim 1, wherein the convolutes (12) are each provided with at least one narrowing taper (16) having an axial width W’; a radial height H’ that is smaller than a radial height H of a non-narrowed, non-tapered portion of the convolute (12); or wherein W’ and H’ are smaller than W and H, respectively.”
Based upon the previously examined claim set, it appears claim 10 should instead read: 
“The fluid duct according to claim 1, wherein the convolutes (12) are each provided with at least one narrowing taper (16) having an axial width W’ that is smaller than a width W of a non-narrowed, non-tapered portion of the convolute (12); a radial height H’ that is smaller than a radial height H of a non-narrowed, non-tapered portion of the convolute (12); or wherein W’ and H’ are smaller than W and H, respectively.”

Claim 12 recites “wherein the narrowing taper (16) is provided midway between ends (23a, 23b) of the convolute (12) which raises several issues. 
First, claim 12 depends from claim 11 which recites “wherein the narrowing taper (16) is arranged in an oblique section of the convolute”. As understood, the term “oblique” here refers to a section that is neither at the ends nor at the midpoint, but rather on a portion between the ends and the middle. Thus, the limitation of claims 11 & 12 appear to be mutually exclusive. As a result, the claim scope takes on an unreasonable degree of uncertainty. If claim 12 is attempting to change the location of the narrowing taper recited in claim 11 (rather than further define the location), then this claim may raise issues under 35 U.S.C. 112(d) as being of improper dependent form. 
Further, while claim 12 recites “ends (23a, 23b)”, it is noted that 23a and 23b do not correspond to the “ends”, as previously established. Rather, claim 1 establishes a first end (22a) and a second end (22b), as well as overlapping end portions (23a, 23b). As understood then “ends (23a, 23b)” in claim 12 should instead read “ends (22a, 22b)”. 

Claim 18 recites “the centerline C of the bellows (10)”, however, no such “centerline C of the bellows” has been established. Rather, claim 1 establishes “a center line C” / “the centerline of the duct channel” (i.e. the centerline is of the duct channel, not the bellows). It is unclear if the “centerline C of the bellows” is intended to be the same as or different from the centerline C of the duct channel as recited in claim 1. 

Claim 20 recites “ends (23a, 23b)”. As with claim 12, it appears that “ends (23a, 23b)” should instead read “ends (22a, 22b)”.
It is further noted that claims 12 & 20 are identical, except that claim 20 depends from claim 10, while claim 12 depends from claim 11 (which depends from claim 10). Since the subject matter of claims 11 & 12 appear to be mutually exclusive, it is unclear what the difference in scope is, if any, between claim 12 & claim 20. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Examiner’s Comment on Withdrawn Claims
Claims 3-5, 7, 9, 16 & 19 are currently withdrawn as directed to non-elected species, but each depends (either directly or indirectly) from claim 1. To promote compact prosecution in the event of potential future rejoinder, the following comments are provided. 
Claims 3-5, 7 & 16 are directed to the non-elected species of Group 1, having bellows with interleaved pairs of convolutes with a wrap-around angle of between 180° and 360°. Claim 1, as currently amended, recites instead a characteristic of the elected species of Group 2, wherein the bellows have convolutes wrapped around the duct channel with a wrap-around angle of between 360° and 720°. 
While it is generally understood from the disclosure that a fluid duct may comprise multiple bellows having distinct structure (e.g. figs. 2A & 2B), the withdrawn claims do not clearly set forth that the additional bellows (and associated convolutes, etc.) defined therein is necessarily a second, distinct bellows structure, which raises doubt as to whether these claims are instead attempting to improperly redefine the previously recited bellows of claim 1. 
As rejoinder would, as understood, result in a combination of distinct bellows / convolute species provided together on a single fluid duct, in a manner which is supported by the disclosure, but which was not necessarily claimed previously, many of the withdrawn claims appear to require amendment to various degrees to clarify the differences where overlapping terminology is used (e.g. to clarify that the first bellows having 360°-720° convolutes is distinct from the second bellows having 360°-720° convolutes, and clarifying in each case which convolutes are intended by a particular limitation, etc.). 

The following additional issues in the withdrawn claims have also been identified. This list may not necessarily be exhaustive. Applicant should carefully review the claims and correct any additional errors of which applicant may become aware:
Claims 3 & 4: “wrap-around angle O” appears it should be “wrap-around angle Ω”. Based on the prosecution history, this appears to be a typographical error rather than an intended amendment. However, these claims should likely be amended in some manner to distinguish this angle Ω from that of the 360°-720° degree convolutes in claim 1. 
Claim 3, line 3: “that wrap around the tubular section (11)” should read “that wrap around the duct channel” to maintain consistency with claim 1. 
Otherwise, “the tubular section (11)” should at least read “the tubular base wall (11)”, as established in claim 1. 
Claim 7 requires the bellows to be provided on a bent section, however, claim 7 depends from claim 5 which requires the bellows to be provided on a “straight or substantially straight section”, and claim 7 does not otherwise recite that this is a separate or distinct bellows. Thus, claim 7 appears to contradict claim 5. 
Claims 9 & 19 recite “ends (23a, 23b)”. As with claims 12 & 20 above, it appears this should read “ends (22a, 22b)”.
Claim 9 recites “a centerline C of the bellows”. It is unclear if this is meant to be the same as the “centerline C of the duct channel” as recited in claim 1, or a different centerline C. 
Claim 19 recites “the narrowing taper section (16)” which raises two issues.
This should read “the narrowing taper (16)” for consistency.
Claim 19 depends from claim 9, however, the “narrowing taper” is recited first in claim 10. Thus, it appears that claim 19 should depend from claim 10 rather than claim 9. However, claim 19 would then be identical to claim 20 and potentially the same in scope as claim 12. 

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered. Applicant’s amendments to the claims have overcome the grounds of rejection based on prior art set forth in the previous action. However, the application is not in condition for allowance at least due to a number of objections and 35 U.S.C. 112(b) rejections which remain or have otherwise been necessitated by applicant’s amendments, as set forth in this action. 
 The examiner attempted to contact applicant’s representative of record on 07 November 2022 to advance prosecution, but received a reply on 09 November 2022 stating that, due to recent business activities / transactions involving the applicant, the representative of record could not currently authorize any examiner’s amendments, and requested a subsequent Office Action to allow applicant to consider the remaining issues before responding. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753